DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,015,789 (Chen et al). Although the claims at issue are not identical, they are not patentably distinct from each other because Chen et al disclose:
Re claim 1, a wiring box used for connecting an external wire to a driver circuit and for connecting the driver circuit to a lighting apparatus, comprising: 
a container box with a box opening (col. 8, line 47); 
a foldable top cover comprising a center plate and at least one lateral plate, the center plate being connected to the at least one lateral plate with an axial structure, the lateral plate being folded to align with the center plate in an elongated manner during shipping, the lateral plate being rotated with respect to the center plate along the axial structure to expand and to cover the box opening of the container box (col. 8, lines 48-55); and 
a heat dissipation strip is extended from the lighting apparatus to the container box for carrying away heat from the lighting apparatus to the container box (col. 10, lines 21-24).
Re claim 2, wherein when the center plate and the at least one lateral plate covers the box opening, the center plate and the at least one lateral plate form a wire opening for the external wire to pass through (col. 8, lines 55-59).

Re claim 3, wherein the wire opening has a friction tap for fastening a connection to the external wire by adding friction to the connection to the external wire (col. 8, lines 60-63).
Re claim 4, wherein a first connector portion of the center plate is connected to a second connector portion of the lateral plate, a first main portion of the center plate has a first main surface and the first connector portion of the center plate has a first connector surface, the first main surface is parallel to the first connector surface but on different planes, a second main portion of the lateral plate has a second main surface, the second main surface and the first main surface are on the same plane (col. 8, line 64 to col. 9, lines 1-5).
Re claim 5, wherein there is a first stop structure on the center plate to limit rotation of the lateral plate rotating with respect to the center plate (col. 9, lines 6-8).
Re claim 6, wherein the first stop structure clips the lateral plate to keep the lateral plate staying at a rotation position with respect to the center plate unless an external force is larger than a threshold to change the rotation position (col. 9, lines 9-13).
Re claim 7, wherein the lighting apparatus is a light tube (col. 9, lines 14-15).
Re claim 8, wherein there is only one lateral plate located at one end of the center plate, and the box opening is a circular shape (col. 9, lines 16-18).
Re claim 9, wherein there are two lateral plates located at two opposite ends of the center plate, and the box opening is a circular shape (col. 9, lines 19-21).
Re claim 10, wherein there are two lateral plates located at two opposite ends of the center plate, the two lateral plates are triangle shapes and has a half size of the center plate, the box opening is a rectangular shape (col. 9, lines 22-25).


Re claim 12, wherein the container box is foldable to be a flatten piece (col. 10, lines 1, 2).
Re claim 13, wherein a rotation angle between the lateral plate and the center plate corresponds to a parameter for a driver to control the lighting apparatus (col. 10, lines 3-5).
Re claim 14, wherein a manual switch is disposed on the center plate for a user to operate the manual switch for changing a parameter of a driver to control the lighting apparatus (col. 10, line 6-9).
Re claim 15, wherein the container box has a connector for connecting to anther container box of another wiring box (col. 10, line 10-12).
Re claim 16, wherein the container box has multiple tracks for installing multiple function modules (col. 10, line 13, 14).
Re claim 17, wherein the container box has a conductive path for connecting the function modules installed in the tracks (col. 10, lines 15-17).
Re claim 18, wherein the container box is made of metal material (col. 10, line 18-19).
Re claim 19, wherein a heat dissipation strip is electrically isolated from electrical connection of the lighting apparatus (col. 10, line 25-27).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG V NGO/Primary Examiner, Art Unit 2847